Citation Nr: 1747240	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 0 percent before May 13, 2016 and in excess of 30 percent thereafter for bilateral pes planus. 

2. Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia. 

3. Entitlement to a disability rating in excess of 10 percent (for each extremity) for bilateral feet hallux valgus. 

4. Entitlement to service connection for low back condition. 

5. Entitlement to service connection for neurological deficit of bilateral lower extremities. 

6. Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee chondromalacia. 

7. Entitlement to a total disability rating due to individual unemployability (TDIU). 
 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Caroline. Jurisdiction of the claims was later transferred to Montgomery, Alabama. 

The Veteran appeared for a videoconference hearing before the undersigned Veteran Law Judge (VLJ) in May 2017 and transcript of the hearing is of record. 

During the hearing, the Veteran indicated that his service-connected disabilities affected his ability to get gainful employment. See Hearing Transcript at 20. When a claimant, in the context of a claim for an increased rating, asserts that his service-connected disabilities preclude employment, he has raised a claim for a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This request for a TDIU is part and parcel of the increased rating claim on appeal, and therefore the Board has jurisdiction over it.

In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, the claim for increase rating for bilateral pes planus has been increased from 0 percent to 30 percent effective May 13, 2016.  Because 30 percent is not the maximum rating allowed for pes planus, the issue remains in controversy.   
The issues of increase rating for left knee chondromalacia, service connection for low back condition, service connection for neurological deficit of bilateral lower extremities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral pes planus has been manifested by pain and manipulation on use that is not relieved by built-up shoe or arch support before May 13, 2016.

2. The Veteran's right knee disability is etiologically related to his military service. 

3. The Veteran's bilateral feet hallux valgus is not manifested by unique symptomatology. 


CONCLUSION OF LAW

1. The criteria for a rating higher than 0 percent for bilateral pes planus have been met before May 13, 2016. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 (2016).

2. The criteria for a rating higher than 30 percent for bilateral pes planus have not been met after May 13, 2016. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 (2016).

3. The criteria for a rating in excess of 10 percent for bilateral feet hallux valgus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5280 (2016).

4. The criteria for service connection for a right knee disability have been met. 38 U.S.C.A. §§ 1111, 1112, 1113, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  In January, 2008 and May 2016 the Veteran was provided VA examination regarding his claim of increase rating claim for pes planus; as discussed in greater detail below, the Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.

II. Increase rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

A. Pes Planus 

The Veteran's bilateral pes planus is rated as 0 percent disabling before May 13, 2016 and 30 percent thereafter under DC 5276. 

Under DC 5276, 50 percent is assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  The lesser 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. And the even lesser 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet. 38 C.F.R. § 4.71a, DC 5276.

Here, the Board finds sufficient evidence to support a 10 percent rating but no higher for the appeal period before May13, 2016.  During the hearing, the Veteran testified that his bilateral pes planus causes him pain and numbness, which is not completely relieved by orthopedic shoes and the use of a cane.  See hearing transcript at 14-16.  VA examination from May 2008 also showed that the Veteran's pain was not completely relieved by the use of medication.  The May 2016 VA examination reflects that the Veteran has pain on manipulation of the feet and decreased longitudinal arch height.  For this reason, the Board finds that the Veteran's bilateral pes planus nearly proximate a level of impairment contemplated by a 10 percent rating. The Board recognizes that the RO found that that the May 2016 VA examination reflects a 30 percent disability rating.  While the Board does not take away positive findings, it disagrees with that the finding that the examination reflects a 30 percent disability rating.  That is, the examination found no objective evidence of deformity of the feet other than the hallux valgus that is rated separately.  Nor is there evidence of characteristic callosities.  Absent objective evidence of marked deformity, a 30 percent rating is not warranted.  

Given that there is no objective evidence of deformity, inward bowing of the tendo achillis, extreme tenderness, or severe spasm of the Veteran's feet, a rating higher than 30 percent for the period after May 13, 2016 is not warranted.  See May 2016 VA examination. 
 
B. Hallux Valgus

The Veteran's hallux valgus is assigned a 10 percent disability for each foot under DC 5280. 

A 10 percent rating is the maximum rating allowed under DC 5280.  Therefore, the Veteran has been in receipt of the maximum schedular rating for his bilateral hallux valgus throughout the appeal period. See 38 C.F.R. § 4.71a, DC 5280. The Veteran has not contended and the record otherwise does not show that increase rating for his bilateral hallux valgus should be considered on extraschedular basis.  

Furthermore, the Board does not find that the Veteran's bilateral hallux valgus would be more appropriately rated under a different diagnostic code as the currently applied code directly contemplates the Veteran's disabilities. See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (holding that, as a matter of law, DC 5284 does not apply to the eight other foot conditions specifically listed in § 4.71a, and so listed conditions could not be rated by analogy under that DC). Thus, a rating higher than 10 percent for hallux valgus on each foot is denied.



C. Extraschedular Consideration

The Board has also considered whether an extraschedular rating is appropriate. If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321 (b)(1).

However, when extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." Yancy v. McDonald, 27 Vet. App. 484, 494 (2016). 

The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his bilateral pes planus and hallux valgus results in any symptoms not contemplated by the rating schedule. That is, pain on use of his feet is a symptom encompassed under the rating schedule. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. Service Connection 

The Veteran is seeking service connection for his right knee disability as secondary to his service connected left knee disability.  However, in light of the Veteran's testimony that his right knee pain started in the military, the Board finds that consideration of direct service connection is appropriate.   See hearing transcript at 4.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic diseases that manifest in service or within a specified period of time following discharge from service may be service-connected on a presumptive basis under 38 C.F.R. § 3.309(a).  Where there is insufficient evidence in the record to establish in service incurrence or diagnosis of a chronic disease, continuity of symptomatology may be sufficient to presume that a specific chronic disease was incurred in service.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge). 

In this case, the Veteran has a current disability, as he has diagnoses of mild degenerative changes of the right knee. See C&P examination note from May 2016 at 10.    

The Veteran testified that his right knee pain started in the military.  See Board Hearing Transcript at 4.  The Veteran's service treatment record reflects that the Veteran sought treatment in June 1971 and July 1973. The Board finds the Veteran's testimony credible and consistent with his service treatment records.  Therefore, the second element of service connection claim is satisfied. 

The May 2016 VA examination found a mild degenerative change of the right knee, which is arthritis and a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the nexus element maybe established on the basis of continuity of symptomatology. 

As noted above, while in service, the Veteran complained of right knee pain and sought treatment in June 1971 and July 1973.  In addition, at the hearing in May 2017, the Veteran testified that his right knee pain continued to date.  See Board Hearing Transcript at 4.  The Board finds that the Veteran is competent to report the pain he is experiencing and his assertions are found to be credible.  Thus, although the Veteran was not diagnosed with the chronic disease while in service, continuity of symptomatology has been established by way of his testimony and his service treatment records. 

Therefore, the Board finds that the mild degenerative change in the right knee is presumptively service-connected as a chronic disease under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b).  


ORDER

A 10 percent rating for bilateral pes planus before May 13, 2016 is granted (effective October 26, 2007), subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 30 percent for bilateral pes planus after May 13, 2016 is denied. 

A rating in excess of 10 percent for left hallux valgus is denied.

A rating in excess of 10 percent for right hallux valgus is denied. 

Service connection for a right knee disability is granted. 


REMAND

The Board regrets further delay, but additional development is necessary to adjudicate the remaining claims. 





A. Left Knee 

With respect to the claims for increased ratings for a left knee disability, the Veteran was afforded VA examinations to assess the severity his impairment in May 2016. 

However, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint). 

The May 2016 VA examination did not satisfy the requirements of 38 C.F.R. § 4.59 and Correia.  Therefore, the examination of record is inadequate and a remand to afford the Veteran additional VA examinations is necessary before adjudicating the claim. 

B. Low Back Condition

In regards to the Veteran's service connection claim for low back condition, the Board finds the May 2016 nexus opinion of record inadequate.  

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Here, the examiner's opinion did not consider the Veteran's lay statement that his back continued to hurt after his separation from the military when concluding that he had no back problems for many years after military service.  Furthermore, with respect to the Veteran's contention that his back problem is secondary to his service-connected left knee disability, the examiner only provided an opinion regarding causation and not aggravation.  For this reason, a remand is necessary to obtain an adequate opinion before the Board can adjudicate this claim. 

C. Neurological Deficit of Bilateral Lower Extremities

The Veteran contends that he has numbness in his lower extremities that maybe related to his back condition.  As such, the issue is intertwined with the claim for service connection for low back condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other). 

D. TDIU 

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities and inextricably intertwined with the claims remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records.

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity his left knee disability. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For the left knee, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing. Range of motion testing of the right knee should also be accomplished (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of the left knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee. If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of the left knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Also for the left knee, the examiner the examiner should indicate whether there is any lateral instability and/or recurrent subluxation. If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. After completing directive #1, claims file should be returned to the May 2016 examiner or if that examiner is not available, to a similarly qualified examiner for a supplemental opinion answering the following questions:

Is the Veteran's low back condition at least as likely as not (50 percent or greater probability) related to service? 

The examiner's opinion should consider the Veteran's statement that he continued to have chronic pain after separating from the military. 

Although the examiner should review the file, his/her attention is directed to the Veteran's service treatment records that document treatment for back pain in August 1972, September 1972, and October 1972. 

In the alternative, is the Veteran's low back condition at least as likely as not (50 percent or greater probability) caused by his service-connected bilateral knee disabilities; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back condition has been aggravated by his service-connected bilateral knee disabilities. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  Then, readjudicate all the claims, including the service connection claim neurological deficit of bilateral lower extremities and TDIU. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


